Title: From George Washington to John Mauritius Goetschius, 11 November 1780
From: Washington, George
To: Goetschius, John Mauritius


                        
                            Sir
                            Head Quarters Passaic Falls 11th Novemr 1780.
                        
                        I have recd yours of this date. The detachment under your command not being considered in the Continental
                            pay, or under my direction, you cannot with propriety apply to me for provision. The State will, no doubt, upon your
                            application to them, give proper orders in the Matter.
                        I should not refer you to the State, had I any authority to supply you. I am Sir Yr most obt Servt
                        
                            G. Washington
                        
                    